 



Exhibit 10.36
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
as of December 20, 2005 by Endo Pharmaceuticals Holdings Inc., a Delaware
corporation (the “Employer”), and Peter A. Lankau (the “Employee”).
     WHEREAS, the Employer and the Employee entered into an employment
agreement, dated as August 11, 2000 (the “Original Employment Agreement”);
     WHEREAS, the Employer and the Employee amended and restated the Original
Employment Agreement as of September 1, 2001 (the “2001 Employment Agreement”);
     WHEREAS, the Employee and the Board of Directors of the Employer have each
determined that amending and restating the 2001 Employment Agreement is
advisable and desirable; and
     WHEREAS, the Board of Directors of the Employer has approved this Agreement
upon the terms set forth herein;
     NOW THEREFORE, in consideration of the premises and mutual agreements
contained herein, the parties, intending to be legally bound, agree as follows:
ARTICLE 1. DEFINITIONS.
          For the purposes of this Agreement, the following terms have the
meanings specified or referred to in this Article 1.
          “Agreement” means this Employment Agreement, including the Exhibits
hereto, as amended from time to time.
          “Basic Compensation” means Salary and Benefits.
          “Benefits” shall have the meaning set forth in Section 3.1(b).
          “Board of Directors” means the board of directors of the Employer.
          “Confidential Information” means any and all:
          (a) trade secrets concerning the business and affairs of the Employer,
product specifications, data, know-how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current, and planned research

-1-



--------------------------------------------------------------------------------



 



and development, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer software and programs (including
object code and source code), computer software and database technologies,
systems, structures, and architectures (and related formulae, compositions,
processes, improvements, devices, know-how, inventions, discoveries, concepts,
ideas, designs, methods and information);
          (b) information concerning the business and affairs of the Employer
(which includes historical financial statements, financial projections and
budgets, historical and projected sales, capital spending budgets and plans, the
names and backgrounds of key personnel, personnel training and techniques and
materials) however documented; and
          (c) notes, analysis, compilations, studies, summaries, and other
material prepared by or for the Employer containing or based, in whole or in
part, on any information included in the foregoing.
     “CPI” means the Consumer Price Index-All Urban Consumers, Philadelphia
Region (1982-1984 = 100), as published by the United States Department of Labor.
     “disability” shall have the meaning set forth in Section 6.2.
     “Effective Date” means January 1, 2006.
     “Employment Period” shall have the meaning set forth in Section 2.2.
     “Fiscal Year” means the Employer’s fiscal year, as it exists on the
Effective Date or as changed from time to time.
     “for cause” shall have the meaning set forth in Section 6.3.
     “for good reason” shall have the meaning set forth in Section 6.4.
     “Incentive Compensation” shall have the meaning set forth in Section 3.2.
     “person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.
     “Post-Employment Period” shall have the meaning set forth in Article 8.
     “Renewal Term” shall have the meaning set forth in Section 2.2.
     “Salary” shall have the meaning set forth in Section 3.1(a).

-2-



--------------------------------------------------------------------------------



 



ARTICLE 2. EMPLOYMENT TERMS AND DUTIES.
          Section 2.1 Employment. The Employer hereby employs the Employee, and
the Employee hereby accepts employment by the Employer, upon the terms and
conditions set forth in this Agreement.
          Section 2.2 Term. Subject to the provisions of Article 6, the initial
term of the Employee’s employment under this Agreement will be one (1) year,
beginning on the Effective Date and ending on the first anniversary of the
Effective Date (the “Initial Term”). The term of this Agreement may be renewed
by the Employee and the Employer for additional periods of one year (each, a
“Renewal Term”; the Initial Term together with all Renewal Terms, if any, are
hereinafter referred to as the “Employment Period”).
          Section 2.3 Duties. The Employee will have such duties as are assigned
or delegated to the Employee by the Board of Directors, and will initially serve
as President and Chief Executive Officer of the Employer and the Employee shall
have the status, authority, duties and responsibilities typically recognized as
attributes of such position. The Employee will devote the Employee’s business,
time, attention, skill, and energy to the business of the Employer, will promote
the success of the Employer’s business, and will cooperate with the Board of
Directors in the advancement of the best interests of the Employer. Nothing in
this Section 2.3, however, will prevent the Employee from engaging in additional
activities in connection with personal investments and community affairs that
are not inconsistent with the Employee’s duties under this Agreement. It is
expressly understood and agreed that to the extent any such activities have been
conducted by the Employee prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date shall not thereafter be deemed to be
inconsistent with the Employee’s duties under this Agreement. The Employee
shall, from time to time, inform the Board of Directors of those additional
activities in which the Employee is engaged. If the Employee is elected as a
director of the Employer or as a director or officer of any of Employer’s
subsidiaries, the Employee will fulfill the Employee’s duties as such director
or officer without additional compensation.
          Section 2.4 Director’s and Officer’s Liability Coverage. The Employer
shall cause the Employee to be (a) indemnified as an officer and director of the
Employer or any of its affiliates, to the extent applicable, to the maximum
extent permitted by applicable law, and (b) covered by director’s and officer’s
liability insurance as may be in effect from time to time in connection with the
Employee serving as an officer and director of Employer or any of its
affiliates. The provisions of this Section 2.4 shall survive termination of this
Agreement for any reason.

-3-



--------------------------------------------------------------------------------



 



ARTICLE 3. COMPENSATION.
          Section 3.1 Basic Compensation.
          (a) Salary. As of the Effective Date, the Employee will be paid an
annual salary of $500,000, subject to adjustment as provided below (the
“Salary”), which will be payable in equal periodic installments according to the
Employer’s customary payroll practices, but no less frequently than monthly. The
Salary will be reviewed by the Board of Directors not less frequently than
annually, and be adjusted in the sole discretion of the Board of Directors, but
in no event will the Salary be less than $500,000 per year. In determining the
amount of any adjustment to Salary, the Board of Directors shall take into
account inflation, merit, changes in responsibilities and industry salary
practices for executives. Any increase in Salary shall not serve to limit or
reduce any other obligation to the Employee under this Agreement. Salary shall
not be reduced after such increase unless such reduction is part of a reduction
in salaries of specified management personnel of the Employer undertaken in a
program approved by the Employer’s Board of Directors.
          (b) Benefits. The Employee will, during the Employment Period, be
permitted to participate in such incentive, savings, pension, profit sharing,
bonus, life insurance, hospitalization and major medical, and other employee
benefit plans, practices, policies and programs, of the Employer that may be in
effect from time to time, to the extent the Employee is eligible under the terms
of those plans (collectively, the “Benefits”).
          (c) Stock Options. To the extent the Employer determines to award
stock options or other similar consideration to management personnel based upon
duration of employment or achieving performance targets, or both, Employee shall
be permitted to participate in such programs, and the Employer and the Employee
shall enter into an addendum to this Agreement outlining the terms of such
participation.
          Section 3.2 Incentive Compensation. For each Fiscal Year or part
thereof during the Employment Period the Employee shall be paid in cash as
additional compensation (the “Incentive Compensation”) for the services to be
rendered by the Employee pursuant to this Agreement, an amount equal to fifty
percent (50%) of the Salary for such Fiscal Year (or such lesser (including
zero) or greater (not to exceed two hundred) percent of the Salary for such
Fiscal Year as is recommended in good faith to the Board of Directors by the
Chief Financial Officer of the Employer and approved by the Board of Directors)
if the Employer meets the performance targets set by the Board of Directors (the
“Performance Targets”) for such Fiscal Year. Incentive Compensation for each
Fiscal Year or part thereof shall be paid as soon as practicable following
receipt by the Employer of its audited financial statements for the Fiscal Year
for which the Incentive Compensation is being paid, unless the Employee shall
elect to defer the receipt of such Incentive Compensation. The Employee shall be
permitted to submit a proposal for additional incentive compensation with
respect to the period commencing on the date hereof and ending at the end of the
Employer’s current Fiscal Year, and the Employer shall consider such proposal in
good faith.

-4-



--------------------------------------------------------------------------------



 



ARTICLE 4. FACILITIES AND EXPENSES.
     The Employer will furnish the Employee office space, equipment, supplies,
and such other facilities and personnel as the Employer deems necessary or
appropriate for the performance of the Employee’s duties under this Agreement.
The Employer will pay the Employee’s dues in such professional societies and
organizations as are appropriate, and will pay on behalf of the Employee (or
reimburse the Employee for) reasonable expenses incurred by the Employee at the
request of, or on behalf of, the Employer in the performance of the Employee’s
duties pursuant to this Agreement, and in accordance with the Employer’s
employment policies, including reasonable expenses incurred by the Employee in
attending conventions, seminars, and other business meetings, in appropriate
business entertainment activities, and for promotional expenses. The Employee
must file expense reports with respect to such expenses in accordance with the
Employer’s policies.
ARTICLE 5. VACATIONS AND HOLIDAYS.
     The Employee will be entitled to paid vacation each Fiscal Year in
accordance with the vacation policies of the Employer in effect for its
executive officers from time to time, provided that in no event shall such
number of paid vacation days be fewer than twenty. Vacation must be taken by the
Employee at such time or times as approved by the Chairman of the Board. The
Employee will also be entitled to the paid holidays and other paid leave set
forth in the Employer’s policies. Vacation days and holidays during any Fiscal
Year that are not used by the Employee during such Fiscal Year may be used in
any subsequent Fiscal Year.
ARTICLE 6. TERMINATION AND ELECTION NOT TO RENEW.
     Section 6.1 Events of Termination. The Employment Period, the Employee’s
Basic Compensation and Incentive Compensation, and any and all other rights of
the Employee under this Agreement or otherwise as an employee of the Employer
will terminate (except as otherwise provided in this Article 6):
     (a) upon the death of the Employee;
     (b) upon the disability of the Employee (as defined in Section 6.2);
     (c) for cause (as defined in Section 6.3), immediately upon notice from the
Employer to the Employee, or at such later time as such notice may specify,
unless otherwise provided in Section 6.3; or
     (d) for good reason (as defined in Section 6.4) upon not less than thirty
days’ prior notice from the Employee to the Employer; or
     (e) by the Company other than for cause upon not less than thirty days’
prior notice from the Employer to the Employee or by the Employee for good
reason, in each case within 12 months following the occurrence of a Change of
Control (as defined in Section 6.5(e)).

-5-



--------------------------------------------------------------------------------



 



     Section 6.2 Definition of Disability. For purposes of Sections 6.1 and 6.3,
the Employee will be deemed to have a “disability” if, as a result of the
Employee’s incapacity due to reasonably documented physical illness or injury or
mental illness, the Employee shall have been unable for more than six months in
any twelve month period to perform Employee’s duties hereunder on a full time
basis and within 30 days after written notice of termination has been give to
the Employee, the Employee shall not have returned to the full time performance
of such duties. The date of termination in the case of a termination for
“disability” shall be the last day of the aforementioned 30-day period.
     Section 6.3 Definition of “For Cause.” For purposes of Section 6.1, the
phrase “for cause” means: (a) the continued failure, after written demand is
delivered to the Employee which specifically identifies the failure, by the
Employee substantially to perform the Employee’s duties under this Agreement
(other than any such failure resulting from “disability”), (b) the engagement by
the Employee in serious misconduct that has caused, or in the good faith
judgment of the Board of Directors may cause if not discontinued, material harm
(financial or otherwise) to the Employer or any of its subsidiaries, if any
(provided that with respect to misconduct that the Board of Directors determines
may cause material harm if not discontinued, a written demand is delivered to
the Employee specifically identifying the misconduct and the Employee continues
the misconduct), such material harm to include, without limitation, (i) the
disclosure of material secret or confidential information of the Employer or any
of its subsidiaries, if any, (ii) the debarment of the Employer or any of its
subsidiaries, if any, by the U.S. Food and Drug Administration or any successor
agency (the “FDA”), or (iii) the registration of the Employer or any of its
subsidiaries, if any, with the U.S. Drug Enforcement Administration of any
successor agency (the “DEA”) to be revoked or an application with the DEA to be
denied, (c) the debarment of the Employee by the FDA, or (d) the continued
material breach by the Employee of this Agreement or the amended and restated
Stockholders Agreement, dated as of July 14, 2000, among the Employee, the
Employer and other parties named therein (the “Stockholder’s Agreement”) after
written demand is delivered to the Employee which specifically identifies the
breach.
     Section 6.4 Definition of “For Good Reason.” For purposes of Sections 6.1
and 6.5(e), the phrase “for good reason” means the following: (a) the Employer’s
material breach Section 2.4, 3.1 or 3.2 or of this Agreement or its obligations
under the Stockholder’s Agreement for the benefit of Employee; or (b) the
assignment of the Employee without the Employee’s consent to a position,
responsibilities, or duties of a materially lesser status or degree of
responsibility than the Employee’s position, responsibilities, or duties at the
Effective Date.
     Section 6.5 Termination Pay. Effective upon the termination of this
Agreement, the Employer will be obligated to pay the Employee (or, in the event
of Employee’s death, Employee’s designated beneficiary as defined below) only
such compensation as is provided in this Section 6.5 or Section 6.6. For
purposes of this Section 6.5, the Employee’s designated beneficiary will be such
individual beneficiary or trust, located at such address, as the Employee may
designate by notice to the Employer from time to time or, if the Employee fails
to give notice to the Employer of such a beneficiary, the Employee’s estate.
Notwithstanding the preceding sentence, the Employer will have no duty, in any
circumstances, to attempt to open an

-6-



--------------------------------------------------------------------------------



 



estate on behalf of the Employee, to determine whether any beneficiary
designated by the Employee is alive or to ascertain the address of any such
beneficiary, to determine the existence of any trust, to determine whether any
person or entity purporting to act as the Employee’s personal representative (or
the trustee of a trust established by the Employee) is duly authorized to act in
that capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee.
     (a) Termination by the Employee for Good Reason. If the Employee terminates
this Agreement for good reason (except as otherwise provided in Section 6.5(e)),
the Employer will (i) pay (A) monthly to the Employee the Employee’s Salary for
the remainder of the Employment Period or eighteen (18) months, whichever is
longer, and (B) the Employee’s Incentive Compensation for the Fiscal Year during
which the termination is effective, prorated through the date of termination,
provided that the applicable Performance Targets are met, and (ii) continue to
provide the Employee with the Benefits for the remainder of the Employment
Period or eighteen (18) months, whichever is longer.
     (b) Termination by the Employer for Cause. If the Employer terminates this
Agreement for cause, the Employee will be entitled to receive the Employee’s
Salary and Incentive Compensation prorated through the date such termination is
effective
     (c) Termination upon Disability. If this Agreement is terminated by either
party as a result of the Employee’s disability, as determined under Section 6.2,
the Employer will pay the Employee the Salary and Incentive Compensation (if the
applicable Performance Targets are met) through the remainder of the calendar
month during which such termination is effective and the period until disability
insurance benefits commence (“Disability Coverage Commencement”) under the
disability insurance coverage furnished by the Employer to the Employee. From
and after Disability Coverage Commencement and for eighteen (18) consecutive
months thereafter, the Employer will make regular payments to the Employee in
the amount by which the Salary exceeds the Employee’s disability insurance
benefits.
     (d) Termination upon Death. If this Agreement is terminated because of the
Employee’s death, the Employee will be entitled to receive the Employee’s Salary
through the end of the calendar month in which the Employee’s death occurs, and
Incentive Compensation (if the applicable Performance Targets are met) for the
Fiscal Year during which the Employee’s death occurs, prorated through the date
of the Employee’s death.
     (e) Termination upon Change of Control. If (A) following the occurrence of
a tender offer, stock purchase, other stock acquisition, merger, consolidation,
recapitalization, reverse split, sale or transfer of assets or other
transaction, as a result of which any person, entity or group, other than an
Affiliate of the Company prior to the occurrence of such event, as the case may
be, (i) becomes the beneficial owner, directly or indirectly, of securities of
the Company representing more than 50% of the ordinary shares of the Company or
representing more than 50% of the combined voting power with respect to the
election of directors, (ii) obtains the ability to appoint a majority of the
board of directors of the Company or (iii) obtains the ability to direct the
operations or management of the Company (a “Change of Control”) and (B) within
twelve (12) months of such Change in Control, the Employee is terminated by the

-7-



--------------------------------------------------------------------------------



 



Employer other than for cause, death or disability or by the Employee for good
reason, then the Employee will be entitled to receive (x) a lump sum payment
equal to the Employee’s Salary for the remainder of the Employment Period plus
eighteen months, (y) a lump sum payment with respect to the Employee’s Incentive
Compensation for the Fiscal Year during which the termination is effective,
provided that the applicable Performance Targets are met, and (z) Benefits for a
period equal to the remainder of the Employment Period plus eighteen
(18) months.
     (f) Benefits. Unless otherwise specifically provided herein or otherwise
provided for in the Benefits, the Employee’s accrual of, or participation in
plans providing for, the Benefits will cease at the effective date of the
termination of this Agreement, and the Employee will be entitled to accrued
Benefits pursuant to such plans only as provided in such plans.
     Section 6.6 Election Not to Renew. If the Employee elects to renew this
Agreement for a Renewal Term, but the Employer does not, and the Employer’s
election not to renew is not for cause, the Employee will be entitled to
receive, the Salary for the remainder, if any, of the calendar month in which
such termination is effective and for eighteen (18) consecutive calendar months
thereafter and the Benefits for eighteen (18) consecutive months after the date
of termination.
     Section 6.7 Adjustments for CPI. The amounts payable to the Employee
pursuant to Sections 6.5(a) and 6.6 shall be adjusted based on CPI every twelve
(12) months to account for changes in the cost of living.
ARTICLE 7. NON-DISCLOSURE COVENANT.
     Section 7.1 Acknowledgments by the Employee. The Employee acknowledges that
(a) during the Employment Period and as a part of the Employee’s employment, the
Employee will be afforded access to Confidential Information; and (b) public
disclosure of such Confidential Information could have an adverse effect on the
Employer and its business.
     Section 7.2 Agreements of the Employee. In consideration of the
compensation and benefits to be paid or provided to the Employee by the Employer
under this Agreement, the Employee covenants as follows:
     (a) During and following the Employment Period, the Employee will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of the Employer, as otherwise may
be required by law or legal process or except as otherwise expressly permitted
by the terms of this Agreement.
     (b) If any information that the Employer deems to be a trade secret is
found by a court of competent jurisdiction not to be a trade secret for purposes
of this Agreement, such information will, nevertheless, be considered
Confidential Information for purposes of this

-8-



--------------------------------------------------------------------------------



 



Agreement. The Employee hereby waives any requirement that the Employer submit
proof of the economic value of any trade secret or post a bond or other
security.
     (c) None of the foregoing obligations and restrictions applies to any part
of the Confidential Information that the Employee demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Employee.
     (d) Upon termination of this Agreement by either party, or upon the request
of the Employer during the Employment Period, the Employee will return to the
Employer all Confidential Information in the Employee’s possession or subject to
the Employee’s control, and the Employee may not retain any copies, abstracts,
sketches, or other physical embodiment of any of the Confidential Information.
ARTICLE 8. NON-COMPETITION AND NON-INTERFERENCE.
     The Employee covenants that the Employee will not, directly or indirectly
during the Employment Period, except in the course of the Employee’s employment
hereunder, and during the Post-Employment Period, directly or indirectly manage,
operate, control, or participate in the management, operation, or control of, be
employed by, associated with, or in any manner connected with, lend the
Employee’s name to, or render services or advice to, any third party or any
business whose products compete in whole or in part with the products of the
Employer (disregarding any non-pain management products that were not products
promoted by the Employer during the last three years).
     For purposes of this Article 8, the term “Post-Employment Period” means the
period beginning on the effective date of termination of the Employee’s
employment hereunder and ending on the later to occur of (i) 18 months after the
effective date of such termination or (ii) the date amounts payable to Employee
under Section 6.5 (a) and (c) and Section 6.6 are to have been paid in full
pursuant to this Agreement (provided that notwithstanding anything in this
Agreement to the contrary, such amounts are being timely paid by the Employer) .
     If any covenant in this Article 8 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Employee.
ARTICLE 9. GENERAL PROVISIONS.
     Section 9.1 Injunctive Relief and Additional Remedy. The Employee
acknowledges that the injury that would be suffered by the Employer as a result
of a breach of the provisions of this Agreement (including any provision of
Articles 7 and 8) would be irreparable and that an award of monetary damages to
the Employer for such a breach would be an inadequate remedy. Consequently, the
Employer will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or

-9-



--------------------------------------------------------------------------------



 



otherwise to specifically enforce any provision of this Agreement, and the
Employer will not be obligated to post bond or other security in seeking such
relief.
     Section 9.2 Essential and Independent Covenants. The covenants by the
Employee in Articles 7 and 8 are essential elements of this Agreement, and
without the Employee’s agreement to comply with such covenants, the Employer
would not have entered into this Agreement or employed or continued the
employment of the Employee. The Employer and the Employee have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Employer.
     If the Employee’s employment hereunder expires or is terminated, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of the Employee in Articles 7 and 8.
     Section 9.3 Duty to Mitigate. The Employee shall not be required to
mitigate damages or the amount of any payment required under this Agreement, nor
shall the payments due the Employee hereunder be reduced or offset by reason of
any payments the Employee may receive from any other source.
     Section 9.4 Representations and Warranties by the Employee. The Employee
represents and warrants to the Employer that the execution and delivery by the
Employee of this Agreement do not, and the performance by the Employee of the
Employee’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to the
Employee; or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which the
Employee is a party or by which the Employee is or may be bound.
     Section 9.5 Waiver. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither the failure nor any delay
by any party in exercising any right, power, or privilege under this Agreement
will operate as a waiver of such right, power, or privilege, and no single or
partial exercise of any such right, power, or privilege will preclude any other
or further exercise of such right, power, or privilege or the exercise of any
other right, power, or privilege.
     Section 9.6 Binding Effect; Delegation of Duties Prohibited. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs, and legal representatives,
including any entity with which the Employer may merge or consolidate or to
which all or substantially all of its assets may be transferred. The duties and
covenants of the Employee under this Agreement, being personal, may not be
delegated.
     Section 9.7 Notices. All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by telecopier (with written

-10-



--------------------------------------------------------------------------------



 



confirmation of receipt), provided that a copy is mailed by registered mail,
return receipt requested, or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses and telecopier numbers set forth below (or to
such other addresses and telecopier numbers as a party may designate by notice
to the other parties):

     
If to the Employer:
  Endo Pharmaceuticals Inc.
100 Endo Boulevard
Chadds Ford, PA 19317
Attention: Carol A. Ammon
 
   
If to the Employee:
  100 Endo Boulevard
Chadds Ford, PA 19317

     Section 9.8 Entire Agreement; Amendments. This Agreement contains the
entire agreement between the parties with respect to the subject matter hereof
and thereof and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter hereof
and thereof.. This Agreement may not be amended orally, but only by an agreement
in writing signed by the parties hereto.
     Section 9.9 Governing Law. This Agreement will be governed by and construed
under the laws of the State of Delaware without regard to conflicts of laws
principles.
     Section 9.10 Section Headings, Construction. The headings of Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement unless otherwise
specified. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.
     Section 9.11 Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.
     Section 9.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
[SIGNATURES FOLLOW]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first written above.

            ENDO PHARMACEUTICALS HOLDINGS INC.
      By:   /s/ DAVID I. WAHRHAFTIG         Name:   David I. Wahrhaftig       
Title:   Director     

                  /s/ Peter A. Lankau       Peter A. Lankau           

-12-